Citation Nr: 1435635	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-46 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and anxiety disorder.

2.  Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of the Veteran's diagnosis of anxiety disorder at a September 2008 VA examination, the Board will broaden the Veteran's claim under Clemens, and consider whether the Veteran is entitled to service connection for any type of psychiatric disability. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran has received VA examinations for all four claimed conditions.  However, as will be discussed further, the Board finds that the examinations are inadequate for purposes of rendering a decision and as a result the matters must be remanded for new VA examinations.

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b)  (West 2002).  However, the combat presumptions cannot substitute for competent evidence linking a current disorder to service.  While 38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a combat Veteran, it is important to note to what section 1154(b) pertains.  "Section 1154(b) deals with the question whether a particular disease or injury was incurred or aggravated in service - that is, what happened then - not the questions of either current disability or nexus to service, as to both of which competent medical evidence is generally required."  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

The Veteran served as a combat engineer.  The record contains verified evidence that the Veteran engaged in combat while serving in the Republic of Vietnam in response to enemy activity around Nha Trang during the Tet Offensive.  As a result of the Veteran's combat service, the Board finds that any and all of the Veteran's lay statements with respect to his combat experiences should be accepted as credible. 

As discussed, the Veteran was diagnosed with an anxiety disorder at his September 2008 VA psychiatric examination, however, an opinion as to the nature and etiology of this disability was not offered.  As a result, a new examination and opinion is necessary to determine the etiology of the Veteran's anxiety disorder.  In addition, the examiner determined that the Veteran did not have PTSD, but did have symptoms of the disorder.  As the Veteran has a certified stressor, the Board finds that a full psychiatric evaluation is necessary to determine if the Veteran now suffers from PTSD or any other psychiatric disability as a result of his verified stressor.

With respect to the Veteran's August 2008 shoulder and bilateral knee examination, the examiner states that the C-file was not available to review.  The examiner provides opinions regarding both the Veteran's claimed right shoulder condition and his claimed bilateral knee condition.  The examiner states that the Veteran does not have a current shoulder disability.  However, due to the Veteran's continued contention and the documentation of a right shoulder injury in service treatment records, the Board feels that a new examination is warranted to determine if the Veteran now suffers from a right shoulder disability, and if so, the etiology of such a disability.  

Regarding the Veteran's bilateral knee condition, the Board notes that the examiner opined that it is most likely related to service.  However, the examiner goes on to explain that the Veteran's left knee problems are caused by his right knee problems.  Service treatment records indicate that the Veteran injured his left knee in-service, however, at his examination he states that he injured both knees in service, especially the right knee.  Due to the conflicting evidence, the Board finds that a new examination and clarifying opinion as to the etiology of the Veteran's bilateral knee condition is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for a psychiatric, right shoulder, or bilateral knee condition, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

In the opinion offered by the examiner, the examiner should discuss the findings of the Veteran's previous VA examination in September 2008.  In reaching a determination, the examiner should find any lay statements with respect to the Veteran's in-service combat to be credible.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

 a)  If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD or any other disorder.  The examiner should also explain any discrepancies with previous findings.

b)  If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c)  If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service or is etiologically related to his inservice combat.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  In doing so, the examiner should specifically address the Veteran's lay assertions, both in the claims file and those reported upon examination.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise in order to determine the nature and etiology of the Veteran's claimed right shoulder condition.  Necessary diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed.

In the opinion offered by the examiner, the examiner should discuss the findings of the Veteran's previous VA examination in August 2008.  In reaching a determination, the examiner should find any lay statements with respect to the Veteran's in-service injury credible.

As to any right shoulder disability found upon examination, the examiner should:

Provide an opinion as to whether it is at least as likely as not associated with his military service, to include any treatment received therein.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  In doing so, the examiner should specifically address the Veteran's lay assertions, both in the claims file and those reported upon examination.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Schedule the Veteran for a VA knee examination with an examiner of appropriate expertise.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed bilateral knee disorder.

In the opinion offered by the examiner, the examiner should discuss the findings of the Veteran's previous VA examination in August 2008.  In reaching a determination, the examiner should find any lay statements with respect to the Veteran's in-service injury credible.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that either knee disorder is causally or etiologically related to the Veteran's period of active service, to include the Veteran's in-service injury.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that either knee disorder was caused by, or is aggravated by the Veteran's other knee disorder.

If either knee disorder aggravates (i.e., permanently worsens) the other knee disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



